Citation Nr: 0033815	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-18 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether a request for waiver of recovery of an overpayment of 
death pension benefits was timely filed.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1944 to June 
1946.  He died in November 1989.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1998 decision by the 
Committee on Waivers and Compromise (Committee) at the 
Department of Veterans Affairs (VA) Debt Management Center.  
The Committee determined that the appellant had failed to 
file a timely request for waiver of overpayment of death 
pension benefits in the amount of $10,465.00.


FINDINGS OF FACT

1.  In a January 1997 letter, the regional office (RO) 
informed the appellant of its proposal to reduce her death 
pension benefits based upon the discovery of unearned income.  

2.  In a March 1997 letter, the RO informed the appellant 
that it had reduced her death pension benefits, and as a 
result of this reduction, an overpayment had resulted, and 
that she would be notified as to the amount in a separate 
letter.  

3.  The information of record reflects that on April 12, 
1997, the appellant was notified of the overpayment of 
$7,196.00 in her account, and of her right to request a 
waiver of the indebtedness.

4.  In July 1998, the appellant submitted a request for a 
waiver of the overpayment.



CONCLUSION OF LAW

The appellant's request for a waiver of recovery of the 
overpayment of an apportionment award in the amount of 
$7,196.00, was not timely filed.  38 U.S.C.A. § 5302 (West 
1991 & Supp. 2000); 38 C.F.R. § 1.963 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the law, an application for waiver of recovery of an 
overpayment of any benefit will be considered only if 
received within 180 days following the date of notice of 
indebtedness, and notice of the right to request a waiver, by 
the VA to the debtor.  The 180-day period may be extended if 
the individual requesting waiver demonstrates to the 
Chairperson of the Committee on Waivers and Compromises that, 
as a result of an error by either the VA or the postal 
authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  If 
the request does substantiate that there was such a delay in 
the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180-day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§ 1.963(b)(2) (2000).

There is a presumption of regularity that supports "the 
official acts of public officers and, in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties." Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992).  In Saylock v. 
Derwinski, 3 Vet. App. 394, 395 (1992), the Court held that 
this presumption extends to the actions of the RO in 
discharging its duty to mail a copy of the decision to the 
appellant at the latest address then of record.  38 U.S.C.A. 
§ 5104(a) (West 1991 & Supp. 2000); Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (Secretary to provide to the 
claimant timely notice of decision).

The record shows that the appellant was granted death pension 
benefits in August 1994.

In a January 1997 letter, the RO notified the appellant that 
it was proposing to reduce her death pension benefits due to 
the discovery of unearned income and the possibility of such 
income creating an overpayment.  In a March 1997 letter, the 
RO notified the appellant that the action proposed in the 
January 1997 letter had been taken and that such adjustment 
had resulted in an overpayment.  The RO stated that she would 
be notified shortly of the exact amount of the overpayment 
and given general information about repayment.

The record reflects that the RO notified the appellant by 
letter of her overpayment of $7,196.00 on April 12, 1997, and 
gave her Notice of Rights, which included her right to 
request a waiver of the overpayment within 180 days of the 
date of notification.  

Thereafter, the information of record reflects that in July 
1998, the appellant informed VA she had recently been awarded 
Social Security benefits and stated she understood that the 
income exceeded the income for VA purposes.  She asked to 
have her VA pension stopped and requested a waiver of 
overpayment.  The appellant noted that payment of the 
overpayment would create a severe and undue hardship on her. 

By an August 1998 decision by the Committee on Waivers and 
Compromises, the Committee denied the appellant's request for 
waiver of the $7,196.00 overpayment as being untimely.  In 
that decision, the Committee determined that the overpayment 
was discovered in April 1997, and that the appellant was 
mailed notice of the indebtedness and of her right to request 
of a waiver on April 12, 1997, and that the request for a 
waiver was received on July 17, 1998.

In summary, the appellant contends that she did not fully 
understand the extent of her responsibility to report her 
income to VA and that she had thought she had reported her 
pension income in 1994.  

The Board notes that the April 1997 notice of indebtedness 
notified the appellant of the statutory time frame in which 
to file a waiver request.  The first written correspondence 
from the appellant was in July 1998, which is well beyond the 
statutory 180-day time period for filing a request for waiver 
of overpayment.

The Board further notes that the claims file does not contain 
a copy of the April 12, 1997, letter to the appellant.  
However, the Chief of Operations at the RO submitted a 
statement, wherein she certified that a demand letter had 
been sent to the appellant on April 12, 1997, to the address 
of record at that time (which is the appellant's current 
address), which included the Notice of Rights.  Additionally, 
the Chief of Operations stated the letter had not been 
returned as undeliverable.  Therefore, the Board concludes 
that the presumption of regularity attaches in this case, in 
that the VA is presumed to have properly discharged its 
official duty in mailing the April 12, 1997, notice letter to 
the appellant at her latest address then of record, absent 
clear evidence to the contrary.  See Mindenhall v. Brown, 7 
Vet. App. at 274 (citing Ashley v. Derwinski, 2 Vet. App. at 
64-65).

In light of these findings, the Board emphasizes that the 
appellant was given the opportunity request a waiver of 
overpayment.  The appellant's request for a waiver was 
received in July 1998, which is beyond the 180-day statutory 
time period requesting a waiver.  38 U.S.C.A. § 5302; 38 
C.F.R. § 1.963(b)(2).  Under such circumstances, the Board 
determines that the appellant's request for a waiver of the 
overpayment of death pension benefits in the amount of 
$10,465.00, was not timely filed.

ORDER

The appeal is denied.



		
	Deborah W. Singleton
	Veterans Law Judge
	Board of Veterans' Appeals



 

